Exhibit 10.3

 

DIMON INCORPORATED

 

--------------------------------------------------------------------------------

 

Change in Control Agreement for                     

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

DIMON INCORPORATED

 

--------------------------------------------------------------------------------

 

Change in Control Agreement for                     

 

--------------------------------------------------------------------------------

 

          Page


--------------------------------------------------------------------------------

1.    Definitions    1 2.    Term of Agreement    4 3.    Entitlement to
Severance Benefit    4 4.    Confidentiality; Cooperation with Regard to
Litigation; Non-disparagement    6 5.    Non-Competition/Non-Solicitation    7
6.    Remedies    8 7.    Resolution of Disputes    8 8.    Effect of Agreement
on Other Benefits    8 9.    Not an Employment Agreement    8 10   
Assignability; Binding Nature    8 11.    Representation    9 12.    Entire
Agreement    9 13.    Amendment or Waiver    9 14.    Severability    9 15.   
Legal Fee Reimbursements    9 16.    Section 280G Cut-Back    9 17.   
Survivorship    10 18.    Beneficiaries/References    10 19.    Governing
Law/Jurisdiction    10 20.    Notices    11 21.    Headings    11 22.   
Counterparts    11

 



--------------------------------------------------------------------------------

CHANGE IN CONTROL AGREEMENT

 

AGREEMENT, made and entered into as of the              day of                 ,
         by and between DIMON INCORPORATED, a Virginia corporation (together
with its successors and assigns, the “Company”), and                      (the
“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Executive is an employee of the Company serving in an executive
capacity; and

 

WHEREAS, the Board of Directors of the Company (the “Board”) believes it is
necessary and desirable that the Company be able to rely upon Executive to
continue serving in his or her position in the event of a pending or actual
change in control of the Company.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:

 

1. Definitions.

 

(a) “Base Salary” shall mean Executive’s then current annual base salary.

 

(b) “Cause” shall exist if: (i) Executive willfully and materially breaches
Sections 4 or 5 of this Agreement; (ii) Executive commits an act constituting
fraud, theft, misappropriation of Company funds, embezzlement or material
dishonesty; (iii) Executive engages in conduct that constitutes willful gross
neglect or willful gross misconduct in carrying out his/her duties under this
Agreement, resulting, in either case, in material harm to the Company’s
financial condition or reputation; (iv) Executive is convicted, or pleas nolo
contendere, to any felony, or (v) Executive refuses or fails to substantially
perform his material duties, responsibilities and obligations.

 

For purposes of this Agreement, any act or failure to act on Executive’s part
shall be considered “willful” if done or omitted to be done by him/her not in
good faith, and shall not include any act or failure to act resulting from
Executive’s incapacity. A termination for Cause shall not take effect until: (A)
Executive has received written notice by the Company of its intention to
terminate him/her for Cause, (B) such notice states in detail the particular act
or acts or failure or failures to act that constitute the grounds upon which the
proposed termination for Cause is based, and (C) Executive has had 30 days after
the delivery of notice to cure such conduct. If Executive fails to cure such
conduct, Executive shall then be entitled to a hearing before the Executive
Compensation Committee of the Board (“Compensation Committee”) at which
Executive is entitled to appear. Such hearing shall be held within 25 days of
such notice to Executive, provided he/she requests such hearing within 10 days
of the written notice from the Company of the intention to terminate him/her for
Cause. If, within five days following such hearing, Executive is furnished
written notice by the Board confirming that, in its judgment, grounds for Cause
on the basis of the original notice exist, he/she shall thereupon be terminated
for Cause.

 

- 1 -



--------------------------------------------------------------------------------

(c) A “Change in Control” shall be deemed to have occurred if:

 

(i) any Person (other than the Company, a trustee or other fiduciary holding
securities under any Company plan, or any company owned, directly or indirectly,
by the Company’s stockholders immediately prior to the occurrence with respect
to which the evaluation is being made in substantially the same proportions as
their ownership of the common stock of the Company) becomes the Beneficial Owner
(except that a Person shall be deemed to be the Beneficial Owner of all shares
that any such Person has the right to acquire pursuant to any agreement or
arrangement or upon exercise of conversion rights, warrants or options or
otherwise, without regard to the sixty day period referred to in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company or
any Significant Subsidiary (as defined below), representing 30% or more of the
combined voting power of the Company’s or such subsidiary’s then outstanding
securities;

 

(ii) during any consecutive 24-month period, individuals who at the beginning of
such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (i), (iii), or (iv) of this paragraph)
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the two-year
period or whose election or nomination for election was previously so approved
but excluding for this purpose any such new director whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of an individual, corporation, partnership, group, associate or
other entity or Person other than the Board, cease for any reason to constitute
at least a majority of the Board;

 

(iii) the consummation of a merger or consolidation of the Company or any
subsidiary owning directly or indirectly all or substantially all of the
Company’s consolidated assets (a “Significant Subsidiary”) with any other
entity, other than a merger or consolidation which would result in the voting
securities of the Company and any such Significant Subsidiary outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
resulting entity) more than 80% of the combined voting power of the surviving or
resulting entity outstanding immediately after such merger or consolidation;

 

(iv) the Company’s stockholders approve a plan or agreement for the sale or
disposition of all or substantially all of the Company’s consolidated assets
(other than such a sale or disposition immediately after which such assets will
be owned directly or indirectly by the Company’s stockholders in substantially
the same proportions as their ownership of the Company’s common stock
immediately prior to such sale or disposition) in which case the Board shall
determine the effective date of the Change in Control resulting therefrom;

 

(v) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the company of all or
substantially of the Company’s assets;

 

- 2 -



--------------------------------------------------------------------------------

(vi) the consummation of a merger, consolidation, reorganization or sale,
transfer or other disposition of all or substantially all of the assets of the
Company or any Significant Subsidiary that requires, whether pursuant to
applicable law or the rules of any stock exchange or quotation system on which
the Company’s capital stock is then traded or quoted, the approval of any class
or series of the Company’s shareholders; or

 

(vii) any other event occurs which the Board determines, in its good faith
discretion, should be treated as a Change in Control because of its impact or
potential impact on Executive’s employment with the Company.

 

For purposes of this definition:

 

(1) The term “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 under the Exchange Act (including any successor to such Rule).

 

(2) The term “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any successor act thereto.

 

(3) The term “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof,
including “group” as defined in Section 13(d) thereof.

 

(d) RESERVED

 

(e) “Good Reason” shall mean one or more of the following events (except as a
result of a prior termination):

 

(i) the assignment to Executive of any duties that are inconsistent with his/her
status as a member of the Company’s senior management;

 

(ii) a decrease in Executive’s annual Base Salary, Target Bonus, or aggregate
benefit levels;

 

(iii) upon the breach of a material provision of this Agreement by the Company
after written notice from Executive and failure to cure by the Company within 30
days of receipt of such notice; or

 

(iv) any failure to secure the agreement of any successor corporation or other
entity to the Company to fully assume the Company’s obligations under this
Agreement.

 

(f) “Termination Date” shall mean the date of termination of Executive’s
employment with the Company.

 

- 3 -



--------------------------------------------------------------------------------

(g) “Target Bonus” means the target percentage of Executive’s Base Salary
payable to Executive at the Compensation Committee’s discretion provided that
Executive satisfies certain performance criteria as determined by the
Compensation Committee.

 

2. Term of Agreement.

 

The term of this Agreement shall commence on the date of this Agreement (the
“Effective Date”) and end on the third anniversary of such date (the “Original
Term”). The Original Term shall be automatically renewed for successive one-year
terms (the “Renewal Terms”) unless at least 180 days prior to the expiration of
the Original Term or any Renewal Term, either Party notifies the other Party in
writing that he/she or it is electing to terminate this Agreement at the
expiration of the then current Term. “Term” shall mean the Original Term and all
Renewal Terms. If a Change in Control shall have occurred during the Term,
notwithstanding any other provision of this Section 2, the Term shall not expire
earlier than two years after such Change in Control.

 

3. Entitlement to Severance Benefit.

 

(a) Termination without Cause or by Executive for Good Reason. If a change in
control occurs during the term and Executive’s employment with the Company is
terminated by the Company without Cause, or by Executive for Good Reason, in
either case within two years following a Change in Control (even if the
termination occurs after the Term), Executive shall be entitled to receive:

 

(i) Base Salary through the date of termination of Executive’s employment,
payable in a cash lump sum no later than 15 days from the Termination Date;

 

(ii) an amount equal to 2 times the sum of (1) Executive’s Base Salary, at the
annualized rate in effect on the date of termination of Executive’s employment
(or in the event a reduction in Base Salary is a basis for a Good Reason
termination, then the Base Salary in effect immediately prior to such reduction)
plus (2) the greater of (A) Executive’s Target Bonus; and (B) Executive’s actual
bonus received for the most recently completed fiscal year, such amount payable
in a cash lump sum promptly (but in no event later than 15 days) following the
Termination Date;

 

(iii) pro rata annual incentive award for the year in which termination occurs
assuming that Executive would have received an award equal to the higher of (A)
Executive’s Target Bonus for such year, or (B) Executive’s actual bonus received
for the most recently completed fiscal year, payable in a cash lump sum promptly
(but in no event later than 15 days) following the Termination Date;

 

- 4 -



--------------------------------------------------------------------------------

(iv) elimination of all restrictions on any restricted or deferred stock awards
outstanding at the time of termination of employment;

 

(v) immediate vesting of all outstanding stock options with an exercise price
equal to or less than the fair market value of a share of Company common stock
as of the close of business on the Termination Date and the right to exercise
such stock options for 24 months or the remainder of the exercise period, if
less; provided, however, that this clause (v) of this Section 3 shall not apply
to options that are intended to be incentive stock options (under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”)) without Executive’s
written consent; provided, that all stock options that have an exercise price
that exceeds the fair market value of a share of Company common stock as of the
close of business on the Termination Date shall be cancelled as of such time.

 

(vi) continued participation in all medical, health and life insurance plans
(which shall count toward any continuation coverage required under Section 4980
of the Code (“COBRA”)), at the same benefit level at which Executive was
participating on the date of termination of his/her employment until the earlier
of 24 months, or the date, or dates that Executive receives equivalent coverage
and benefits under the plans and programs of a subsequent employer (such
coverage and benefits to be determined on a coverage-by-coverage, or
benefit-by-benefit, basis); provided that (1) if Executive is precluded from
continuing his/her participation in any employee benefit plan or program,
Executive shall receive cash payments equal on an after-tax basis to the cost to
him/her of obtaining the benefits provided under the plan or program in which he
is unable to participate for the period specified in this clause (vii) of this
Section 3, (2) such cost shall be deemed to be the lowest reasonable cost that
would be incurred by the Executive in obtaining such benefit himself/herself on
an individual basis, but not to exceed the amount charged to other “qualified
beneficiaries” (as defined in COBRA) for COBRA continuation coverage, or in the
case of a benefit that is not subject to COBRA, the Company’s cost of providing
such benefit to active employees, and (3) payment of such amounts shall be made
quarterly in advance; and

 

(vii) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

 

(b) Other Termination. In the event that Executive’s employment terminates for
any reason other than as specified in Section 3(a) above, Executive shall only
be entitled to receive his/her Base Salary through the Termination Date and
shall forfeit all unvested equity awards.

 

(c) No Mitigation; No Offset. Executive shall be under no obligation to seek
employment or earn income to offset amounts due Executive under this Agreement,
nor shall any such amounts offset any amounts owed Executive by the Company
pursuant to this Agreement.

 

(d) Exclusivity of Severance Payments. Upon termination of Executive’s
employment during the Term, he/she shall not be entitled to any severance
payments or severance benefits from the Company or any payments by the Company
on account of any claim by him/her of

 

- 5 -



--------------------------------------------------------------------------------

wrongful termination, including claims under any federal, state or local human
and civil rights or labor laws, other than the payments and benefits provided in
this Section 3.

 

(e) Release of Employment Claims. Executive agrees, as a condition to receipt of
the termination payments and benefits provided for in this Section 3, that
he/she will execute a release agreement, in a form reasonably satisfactory to
the Company, releasing any and all claims arising out of Executive’s employment
(other than enforcement of this Agreement, Executive’s rights under any of the
Company’s incentive compensation and employee benefit plans and programs to
which he/she is entitled under this Agreement, and any claim for any tort for
personal injury not arising out of or related to his/her termination of
employment).

 

4. Confidentiality; Cooperation with Regard to Litigation; Non-disparagement.

 

(a) During the Term and thereafter, the Executive shall not, without the prior
written consent of the Company, disclose to anyone (except in good faith in the
ordinary course of business to a person who will be advised by the Executive to
keep such information confidential) or make use of any Confidential Information
except in the performance of his/her duties hereunder or when required to do so
by legal process, by any governmental agency having supervisory authority over
the Company’s business or by any administrative or legislative body (including a
committee thereof) that requires him/her to divulge, disclose or make accessible
such information. In the event that the Executive is so ordered, he/she shall
give prompt written notice to the Company to allow the Company the opportunity
to object to or otherwise resist such order.

 

(b) During the Term and thereafter, Executive shall not disclose the existence
or contents of this Agreement beyond what is disclosed in the proxy statement or
documents filed with the government unless and to the extent such disclosure is
required by law, by a governmental agency, or in a document required by law to
be filed with a governmental agency or in connection with enforcement of his/her
rights under this Agreement. In the event that disclosure is so required,
Executive shall give prompt written notice to the Company to allow the Company
the opportunity to object to or resist such requirement. This restriction shall
not apply to such disclosure by Executive to members of his/her immediate
family, tax, legal or financial advisors, any lender, or tax authorities, or to
potential future employers to the extent necessary, each of whom shall be
advised not to disclose such information.

 

For purposes of this Agreement, “Confidential Information” shall mean all
information concerning the business of the Company relating to any of their
products, product development, trade secrets, customers, suppliers, finances,
and business plans and strategies. Excluded from the definition of Confidential
Information is information (A) that is or becomes part of the public domain,
other than through the breach of this Agreement by Executive or (B) regarding
the Company’s business or industry properly acquired by Executive in the course
of his/her career as an executive in the Company’s industry and independent of
Executive’s employment by the Company. For this purpose, information known or
available generally within the trade or industry of the Company shall be deemed
to be known or available to the public.

 

- 6 -



--------------------------------------------------------------------------------

(c) Executive agrees to cooperate with the Company, during the Term and
thereafter (including following Executive’s termination of employment for any
reason), by making himself/herself reasonably available to testify on the
Company’s behalf in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Company in any such action,
suit, or proceeding, by providing information and meeting and consulting with
the Board or its representatives or counsel, or representatives or counsel to
the Company, as requested; provided, however, that the same does not materially
interfere with his/her then current professional activities. The Company agrees
to reimburse Executive, on an after-tax basis, for all expenses actually
incurred in connection with his/her provision of testimony or assistance.

 

(d) Executive agrees that, during the Term and thereafter (including following
Executive’s termination of employment for any reason) he/she will not make
statements or representations, or otherwise communicate, directly or indirectly,
in writing, orally, or otherwise, or take any action which may, directly or
indirectly, disparage or be damaging to the Company or their respective
officers, directors, employees, advisors, businesses or reputations.
Notwithstanding the foregoing, nothing in this Agreement shall preclude
Executive from making truthful statements or disclosures that are required by
applicable law, regulation, or legal process.

 

5. Non-competition/Non-solicitation.

 

(a) Non-competition. During the period beginning with the Effective Date and
ending 24 months following the termination of Executive’s employment, Executive
shall not engage in Competition with the Company. “Competition” shall mean
engaging in any activity, except as provided below, for a Competitor of the
Company, whether as an employee, consultant, principal, agent, officer,
director, partner, shareholder (except as a less than one percent shareholder of
a publicly traded company) or otherwise. A “Competitor” shall mean any
corporation or other entity which competes, directly or indirectly, with the
business conducted by the Company, as determined on the date of termination of
Executive’s employment. If Executive commences employment or becomes a
consultant, principal, agent, officer, director, partner, or shareholder of any
entity that is not a Competitor at the time Executive initially becomes employed
or becomes a consultant, principal, agent, officer, director, partner, or
shareholder of the entity, future activities of such entity shall not result in
a violation of this provision unless (x) such activities were contemplated by
Executive at the time Executive initially became employed or becomes a
consultant, principal, agent, officer, director, partner, or shareholder of the
entity or (y) Executive commences directly or indirectly overseeing or managing
the activities of an entity which becomes a Competitor and which activities are
competitive with the activities of the Company.

 

(b) Non-solicitation. During the period beginning with the Effective Date and
ending 24 months following the termination of Executive’s employment, Executive
shall not induce employees of the Company to terminate their employment, nor
shall Executive solicit or encourage any of the Company’s non-retail customers
or joint venture partners or investors to terminate or diminish their
relationship with the Company or to violate any agreement with the Company.
During such period, Executive shall not hire, either directly or through any
employee, agent or representative, any employee of the Company or any person who
was employed by the Company within 180 days of the Termination Date.

 

- 7 -



--------------------------------------------------------------------------------

(c) The restrictions set forth under Section 5(a) above shall not apply if
Executive’s employment is terminated pursuant to Section 3(a) of this Agreement.

 

6. Remedies. In addition to whatever other rights and remedies the Company may
have at equity or in law, if Executive breaches any of the provisions contained
in Sections 4 or 5 above, the Company (a) shall have the right to immediately
terminate all payments and benefits due under this Agreement and (b) shall have
the right to seek injunctive relief. Executive acknowledges that such a breach
would cause irreparable injury and that money damages would not provide an
adequate remedy for the Company; provided, however, the foregoing shall not
prevent Executive from contesting the issuance of any such injunction on the
grounds that no violation or threatened violation of Sections 4 or 5 has
occurred.

 

7. Resolution of Disputes. Any controversy or claim arising out of or relating
to this Agreement or any breach or asserted breach hereof or questioning the
validity and binding effect hereof arising under or in connection with this
Agreement, other than seeking injunctive relief under Section 6, shall be
resolved by binding arbitration, to be held at an office closest to the
Company’s principal offices in accordance with the rules and procedures of the
American Arbitration Association. Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. Pending
the resolution of any arbitration or court proceeding, the Company shall
continue payment of all amounts and benefits due Executive under this Agreement.
All reasonable costs and expenses of any arbitration or court proceeding
(including fees and disbursements of counsel) shall be paid on behalf of or
reimbursed to Executive promptly by the Company; provided, however, that no
reimbursement shall be made of such expenses if and to the extent the
arbitrator(s) determine(s) that any of Executive’s litigation assertions or
defenses were in bad faith or frivolous.

 

8. Effect of Agreement on Other Benefits. Except as specifically provided
herein, this Agreement shall not preclude, prohibit or restrict Executive’s
participation in any other employee benefit or other plans or programs in which
he/she currently participates.

 

9. Not an Employment Agreement. This Agreement is not, and nothing herein shall
be deemed to create, a contract of employment between the Company and Executive,
who remains terminable at all times as an employee at-will.

 

10. Assignability; Binding Nature. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors, heirs (in
the case of Executive) and permitted assigns. No rights or obligations of the
Company under this Agreement may be assigned or transferred except in connection
with the sale or transfer of all or substantially all of the Company’s assets,
provided that the assignee or transferee is the successor to all or
substantially all of the Company’s assets and assumes the Company’s liabilities,
obligations and duties hereunder, either contractually or as a matter of law.
The Company further agrees that, in the event of a sale or transfer of assets as
described in the preceding sentence, it shall take whatever actions possible to
cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of the Company hereunder. No rights or obligations of
Executive under this Agreement may be assigned or transferred by Executive other
than his/her rights to compensation and benefits, which may be transferred only
by will or operation of law, except as provided in Section 17 below.

 

- 8 -



--------------------------------------------------------------------------------

11. Representation. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any agreement between
it and any other person, firm or organization.

 

12. Entire Agreement. This Agreement contains the entire understanding and
agreement between the Parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the Parties with respect thereto.

 

13. Amendment or Waiver. No provision in this Agreement may be amended unless
such amendment is agreed to in writing and signed by Executive and an authorized
officer of the Company. No waiver by either Party of any breach by the other
Party of any condition or provision contained in this Agreement to be performed
by such other Party shall be deemed a waiver of a similar or dissimilar
condition or provision at the same or any prior or subsequent time. Any waiver
must be in writing and signed by Executive or an authorized officer of the
Company, as the case may be.

 

14. Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.

 

15. Legal Fee Reimbursement. In the event that Executive incurs any attorneys’
fees in protecting or enforcing his rights under this Agreement or under any
employee benefit plans or programs sponsored by the Company in which Executive
is a participant, the Company shall reimburse Executive for such reasonable
attorney fees and for any other reasonable expenses related thereto. Such
reimbursement shall be made within thirty (30) days following final resolution
of the dispute or occurrence giving rise to such fees and expenses provided,
however, that no reimbursement shall be made of such expenses to the extent that
any of Executive’s litigation assertions or defenses were found to be in bad
faith or frivolous.

 

16. Section 280G Cut-Back.

 

(a) Notwithstanding anything contained in this Agreement to the contrary, to the
extent that the payments and benefits provided under this Agreement and benefits
provided to, or for the benefit of, Executive under any other Company plan or
agreement (cash payments or benefits are collectedly referred to as the
“Payments”) would be subject to the excise tax (the “Excise Tax”) imposed under
Section 4999 of the Code the Payments shall be reduced (but not below zero) if
and to the extent necessary so that no Payment to be made or benefit to be
provided to Executive shall be subject to the Excise Tax (such reduced amount is
hereinafter referred to as the “Limited Payment Amount”). Unless Executive shall
have given prior written notice specifying a different order to the Company, to
effectuate the foregoing, the Company shall reduce or eliminate the Payments, by
first reducing or eliminating the portion of the Payments

 

- 9 -



--------------------------------------------------------------------------------

payable in cash and then by reducing or eliminating non-cash payments. Any
notice given by Executive pursuant to the preceding sentence shall take
precedence over the provisions of any other plan, arrangement or agreement
governing the Executive’s right and entitlements to any benefits or
compensation.

 

(b) The determination of whether the Payments shall be reduced to the Limited
Payment Amount pursuant to this Agreement and the amount of such Limited Payment
Amount shall be made, at the Company’s expense, by an accounting firm selected
by Executive which is one of the four largest accounting firms in the United
States (the “Accounting Firm”). The Accounting Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation to the Company and Executive within ten (10) days
of the Termination Date, if applicable, or such other time as requested by the
Company or by Executive (provided Executive reasonably believes that any of the
Payments may be subject to the Excise Tax) and if the Accounting Firm determines
that no Excise Tax is payable by Executive with respect to the Payments, it
shall furnish Executive with an opinion reasonably acceptable to Executive that
no Excise Tax will be imposed with respect to any such Payments. The
Determination shall be binding, final and conclusive upon the Company and
Executive.

 

17. Survivorship. The respective rights and obligations of the Parties hereunder
shall survive any termination of Executive’s employment to the extent necessary
to the intended preservation of such rights and obligations.

 

18. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death by giving the Company written notice thereof. In the event of
Executive’s death or a judicial determination of his/her incompetence,
references in this Agreement to Executive shall be deemed, where appropriate, to
refer to his/her beneficiary, estate or other legal representative.

 

19. Governing Law/Jurisdiction. This Agreement shall be governed by and
construed and interpreted in accordance with the laws of Virginia without
reference to principles of conflict of laws, and, subject to Sections 6 and 7,
the Company and Executive hereby consent to the jurisdiction of any or all of
the following courts for purposes of resolving any dispute under this Agreement:
(i) the United States District Court for Virginia, or (ii) any of the courts of
the State of Virginia.

 

- 10 -



--------------------------------------------------------------------------------

20. Notices. Any notice given to a Party shall be in writing and shall be deemed
to have been given when delivered personally or sent by certified or registered
mail, postage prepaid, return receipt requested, duly addressed to the Party
concerned at the address indicated below or to such changed address as such
Party may subsequently give such notice of:

 

If to the Company:    DIMON Incorporated      512 Bridge Street      P.O. Box
681      Danville, Virginia 24543-0681      Attention: Secretary If to
Executive:    [Name]      c/o DIMON Incorporated      512 Bridge Street     
P.O. Box 681      Danville, Virginia 24543-0681

 

21. Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

 

22. Counterparts. This Agreement may be executed in two or more counterparts.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

       

EXECUTIVE

             

WITNESS

     

[Name] , Executive

                 

DIMON INCORPORATED

           

By:

   

Attest:

     

Its:

 

Chairman and Chief Executive Officer

             

Secretary

           

 

- 11 -